DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 1/6/2021 in which claim 10 has been canceled; and claim 21 has been added.
Claims 1-9 and 11-21 have been presented for examination.
Claims 1-9 and 11-21 are rejected.

Response to Arguments
Applicant's arguments/amendments to the claims have overcome the 35 U.S.C. 112(f) claim interpretation previously set forth in the Non-Final Office Action. Accordingly, the previous claim interpretation under 112(f) has been withdrawn.

Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action. Accordingly, the previous claim rejections under 112(b) has been withdrawn.

Applicant's arguments/amendments with respect to the 35 U.S.C. 101 rejection (judicial exception) has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant alleges in page 12 of the remarks that “The current amendments to the independent claims clarify how the mathematical steps recited in the claims are integrated into the practical application of simulating the real-time dynamics of a physical system. As discussed, for example, in Para. [0023] of the subject application, generating the compressed separation plane by applying lossy compression to at least one component of the normal vector may have the advantage of reducing the amount of memory used by the physics engine. Thus, claim 1 as currently amended recites an improvement to a computing device that achieved as part of a practical application. Applicant respectfully submits that claim 1 as currently amended is eligible under Step 2A Prong 2 of the subject matter eligibility framework, since any mathematical steps recited in the claim are integrated into a practical application. In addition, claims 12 and 20 and the dependent claims as currently amended are also eligible under Step 2A Prong 2 for the reasons provided regarding claim 1”.
Examiner respectfully disagrees. Applicant alleges that the claims are integrated into the practical application of simulating real-time dynamics. The claims (interpreted individually and as a whole) are directed to mathematical calculations used in a simulation (math). Applying lossy compression (math) to a vector (math) is merely applying mathematical concepts to perform calculations. The claims are not integrated to a practical application. The claims merely recite performing a simulation utilizing mathematical calculations. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not include, for example, “iv. Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016)” [See MPEP 2106.05(a)]. Storing data and applying lossy compression to reduce data does not improve the functioning of a computer or technical/technology field [See MPEP 2106.04(d)(1)]. This argument has been fully considered but has been found unpersuasive. Therefore, the 101 rejection is maintained.
“As further evidence of integration into a practical application, the Examiner is urged to consider the useful output of the physics engine in each of the time steps, as explained at (1) and (2) below. The Examiner will note that (1) the positions of the rigid bodies are moved within the physics simulation in the second time step. This is an alteration of data that produces a useful result, namely, updated positions of the rigid bodies that can be used by an application program to display graphical representations of the rigid bodies to a user, for example (see graphics engine 18A in FIG. 1). The Examiner will further note that (2) the compressed normal vector stored in memory that defines the compressed separation plane is also translated in the second timestep. Thus, the position of the compressed separation plane is moved within the physics simulation, thereby producing another useful result”.
	Examiner respectfully disagrees. Applicant alleges that the claims recite the useful result of 1) moving position of the body in the physics simulation, and 2) translating the compressed normal vector. However, these limitations are not a result of the simulation. In fact, these limitations are part of the mathematical steps recited in the claims. Applicant also alleges displaying representation of the bodies to a user, however there is no such limitation in the claims. There is no displaying step in the claims. The steps recited in the first and second timestep are interpreted to be part of the mathematical steps for simulating. Moving and translating are merely a shift and rotation which are also math. This argument has been fully considered but has been found unpersuasive. Therefore, the 101 rejection is maintained.

Applicant alleges in page 13 of the remarks that “Further, as evidence that the claimed invention offers significantly more than simply a mathematical idea, and also has a tangible benefit as compared to the prior art under Prong 2B, (Step 2 of Alice), Applicant emphasizes that by moving this boundary at the second time step, the non-collision region for which detailed collision detection must be performed is updated, thereby ensuring accurate prediction of the non-collision region. Finally, the Examiner will note that as compared to prior art the present approach uses less memory since the normal vectors and separation plane are compressed, while still maintaining a functional separation plane within the physics simulation. Thus, Applicant submits the claimed invention offers "significantly more" than a mathematical formula”.
	Examiner respectfully disagrees. Applicant alleges that the step of moving the boundary is directed to accurate prediction. However, the above limitation is still interpreted as math (performing a rotation of a plane/vector). The claims recite applying a lossy compression (math) and is directing it to a vector (math) in a simulation. The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Reciting computer components and storing data does not amount to significantly more. The claims as a whole are directed to mathematical calculations. This argument has been fully considered but has been found unpersuasive. Therefore, the 101 rejection is maintained.

Applicant’s arguments/amendments with respect to the 35 U.S.C. 103 rejections have been considered and overcome the relied upon art. The previous 103 rejections are withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-9, 11, and 21 are system claims directed to collision simulation. Claim(s) 12-19 are method claims directed to collision simulation. Claim(s) 20 are system claims directed to collision simulation.

Regarding independent claim 1
Step 2A – Prong One
The claim(s) recite(s) simulate real- time dynamics of a simulated physical system including a plurality of bodies, at a first time step in which the physics engine simulates the real time dynamics of the simulated physical system: for a first body of the plurality of bodies located at a first position, determine a non-collision region such that when the first body is within the non-collision region, the first body does not collide with a second body of the plurality of bodies, wherein: the non-collision region is bounded on a side by a separation plane that partitions the simulated physical system; and the separation plane is defined by a normal vector; apply lossy compression to the normal vector defining the separation plane to generate a compressed normal vector defining a compressed separation plane; and determine a first conservative distance vector between the first body and the compressed separation plane; and at a second time step in which the physics engine simulates the real time dynamics of the simulated physical system: move the first body from the first position to a second position that has a displacement from the first position in the simulated physical system; determine a second conservative distance vector between the first body and the compressed separation plane; and translate the compressed normal vector…and defining the compressed separation plane based on the second position and the second conservative distance vector which are considered to be mathematical steps. The limitations of simulating real-time dynamics, determining non-collision region, defining separation plane by a normal vector, apply lossy compression, determine first conservative distance vector, move a body to a second position having a displacement, determine a second conservative distance vector,  translate compressed normal vector, and defining compressed separation plane based on distance vector  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical steps but for the recitation of generic computer components. That is, other than reciting “processor”, “memory”, and “physics engine”, nothing in the claim element precludes the step from practically being mathematically calculated. For example, “simulate”, “determine”, and “translate” in the context of this claim encompasses a person to perform mathematical calculations such as mathematically simulate plurality of bodies (math), determine a space within the mathematical model (math), defining planes with vectors (math), utilize lossy compression (math), calculate 
Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – processor, memory, and physics engine. The computer components mentioned above are recited in a high level of generality (i.e., as a generic processor performing a generic computer function. The additional element amounts to no more than mere instructions to apply the exception using a generic computer component. The physics engine is used as a tool for performing the mathematical steps shown above and is executed by a processor. The physics engine is merely interpreted a software instructions which are generic computer components. Further, the limitation of “the compressed normal vector being stored in memory” is merely interpreted as insignificant post solution activity. See MPEP 2106.05(g). Adding a step of storing data to a process that only recites mathematical steps does not add meaningful limitation to the process of simulating dynamics of a physical system. Accordingly, the additional elements do not integrate the abstract idea into a practical application 
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception and insignificant extra solution activity. Mere instructions to apply the exception using a generic computer component and mere insignificant extra solution activity cannot provide an inventive concept. The claim is not patent eligible.

 Dependent claims 2-9, 11, and 21 are further drawn to mathematical steps which are used to further define the collision simulation. Such limitations include, for example, approximating a separation plane, determining maximum error, applying lossy compression to normal vector, second distance vector has same direction as first distance vector, rounding or truncating floating point number, and the compressed separation plane being in a cone shape 
Claims 12-19 recite similar limitations as claims 1-4 and 6-9. All the limitations contained in claims 12-19 are also contained in claims 1-4 and 6-9. Therefore, claims 12-19 are rejected similarly.

Claims 20 recite similar limitations as claims 1. All the limitations contained in claims 20 are also contained in claims 1. Therefore, claims 20 are rejected similarly.

Claims 1-9 and 11-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1-9 and 11-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claim 1 recites the limitation of “apply lossy compression to the normal vector defining the separation plane to generate a compressed normal vector”. No detail of such limitation has been provided in the specifications. Examiner points to Fig.8 which is a flowchart if the invention. Fig.8 shows in step 104 of applying lossy compression to the separation plane and then in step 114 apply lossy compression to the normal vector. The limitation of apply lossy compression to the normal vector is part of step 112 which is the determining step. Lossy compression is applied to the normal vector to determine the conservative distance vector, not to generate a compressed separation plane. Applicant discloses in paragraph [0036] of the instant application that “the determining the first conservative distance vector may include, at step 114, applying lossy compression to the normal vector”. Further, claim 1 recites the limitation of “translate the compressed normal vector stored in memory and defining the compressed separation plane”. No detail of such limitation has been provided in the specifications. Examiner once again points to Fig.8 which discloses in step 120 of translating the compressed separation plane, not the compressed normal vector. Paragraph [0038] discloses corresponding description of step 120 and there is no mention of any translating a normal vector. Thus, there is no support for the above limitations. Independent claims 12 and 20 recite similar limitations as claim 1 and are rejected similarly.

Claims not specifically mentioned are rejected by virtue of dependency.

Allowable Subject Matter
Claims 1-9 and 11-21 would be allowable if rewritten to overcome the above rejection(s) set forth in this office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)-272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARAJ AYOUB/Examiner, Art Unit 2127                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127